Citation Nr: 1454698	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  09-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial compensable evaluation for residuals of a right inguinal hernia repair with a scar.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee disorder.  The Veteran timely appealed that decision.  

This case was initially before the Board in February 2013, when it, in pertinent part, denied service connection for a left knee disorder.  The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court partially vacated the February 2013 Board decision with respect to the left knee disorder.  The case was returned to the Board in July 2014, when it was remanded for further development.  Following completion of that development, the case has been returned to the Board at this time for further appellate review.

The issue of entitlement to a compensable evaluation for residuals of a left inguinal hernia repair has been raised by the record, in the Veteran's November 2012 notice of disagreement for his right inguinal hernia claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of increased evaluation for the Veteran's right inguinal hernia repair disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with a left knee strain.

2.  The Veteran is not shown to be definitively diagnosed with either arthritis or degenerative joint disease (DJD) of the left knee at this time; the only notation of such in the claims file is listed as a "possible" diagnosis for DJD.

3.  Even assuming there is a diagnosis of arthritis or DJD of the left knee, evidence of such is not shown until 2002, many years after discharge from service.  

4.  The Board concedes that, during service, the Veteran was involved in a motor vehicle accident in 1974, in which his left knee was injured, and that he suffered a left knee strain in 1975 while playing football.  

5.  The Veteran's statements regarding continuity of symptomatology since service-such as intermittent pain, swelling, and other left knee symptoms-is not credible, and the need for a nexus opinion is not abrogated in this case.

6.  The evidence of record does not demonstrate that the Veteran's current left knee disorder was incurred in or otherwise related to his military service.


CONCLUSION OF LAW

The criteria establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in March 2008 and January 2009 that provided information as to what evidence was required to substantiate the left knee claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that this claim was the subject of a Board remand in July 2014, which instructed that an addendum opinion regarding his left knee disorder be obtained.  The Veteran underwent a VA examination in August 2014, wherein the VA examiner rendered an appropriate medical opinion as requested.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Turning to the evidence of record, the Veteran's enlistment examination in June 1972 reveals a normal left knee on entrance into military service.  

The Veteran's service treatment records document two instances of treatment for his left knee.  In June 1974, the Veteran complained of left knee swelling for two days following a motor vehicle accident; his knee was aspirated at that time and 9 cc of fluid was drained.  The Veteran did not receive any follow-up treatment for his left knee following that complaint until January 1975, when he was treated for straining his left knee playing football.  The Veteran complained of pain and tenderness, though physical examination revealed no ligament damage; he was diagnosed with a "severe contusion," at that time and given light duty.  In February 1975, he was treated on follow-up for that left knee injury, stating that his "knee feels better except when under stress."  A McMurray's test at that time was negative and there was no swelling or tenderness noted; he was returned to full duty at that time.  

On his May 1976 separation examination, the Veteran's left knee was normal.  There were no complaints regarding his left knee noted at that time.  

The Board has reviewed the Veteran's private treatment records from the Virginia Department of Corrections from 1988 through 2008.  Those records document complaints of right knee pain beginning 1988 following a basketball injury; he eventually had right knee surgery in 1992.  

The first complaint of any left knee problems was in September 2002, when the Veteran complained of straining his left knee one week prior when he was climbing down from his bunk.  The Veteran again complained of left knee pain with swelling in November 2002, at which time he was diagnosed with "possible [degenerative joint disease] DJD of left knee."  He again complained of knee pain in January 2003, and stated that it felt "like it has popped out of the joint" and that his knee swells when walking and hurts in the surrounding areas.  No redness, swelling or tenderness was noted; he was prescribed Tylenol for his pain at that time.  The Board notes that no further left knee complaints are shown throughout those private records.

The Veteran filed his claim for a left knee disorder in February 2008, at which time he stated that he hurt his knee in a car accident in service.  The Veteran reiterated in December 2008 and February 2009 statements, as well as in his May 2009 notice of disagreement and September 2009 substantive appeal, VA Form 9, that he sustained a left knee injury due to the motor vehicle accident during military service, and averred that his left knee disorder began at that time.

The Veteran underwent a VA examination of his left knee in April 2012.  At that time, he was diagnosed with a left knee strain in 1974.  During that examination, the Veteran reported injuring his knees in a motor vehicle accident in 1974 in Morocco and that he has had knee pain "off and on since 1974."  He reported that he was told that he had arthritis due to injury and also reported that his knees were painful in rainy and cold weather.  Following examination, the examiner opined that the Veteran's claimed left knee disorder was less likely than not incurred in or caused by service.  In so stating, the examiner noted the June 1974 motor vehicle accident treatment record, the January 1975 left knee strain playing football as well as the February 1975 follow-up treatment records, and the 2002 records demonstrating possible DJD of the left knee.  He then concluded that there were 

[n]o additional medical notes for the left knee.  The Veteran had 2 episodes of left knee pain while on active duty.  The Veteran has not provided documentation of chronic left knee pain for the 27 years from 1975 to 2002.

The Board requested another VA examination of the left knee in its July 2014 remand.  The Veteran underwent a VA examination of his left knee in August 2014, at which time he was diagnosed with a left knee strain in 2012.  With regards to the medical history regarding the left knee, the examiner noted as follows:

Onset reported by Veteran while in the Marines when another player fell on his left knee in 1974.  He was treated with ice and diagnosed with a knee strain; his condition improved.  In 1975 he was involved in a [motor vehicle accident] in Morocco in which his left knee was "banged up" and some pieces of glass were removed.  His knee was bandaged up and he was returned to full duty.  After he was discharged from active duty, his left knee would swell intermittently after running.  He was in and out of prison from 1980 to 1987; while there he reports he was seen for his left knee swelling after playing basketball and running.  When he was out of prison, he worked as a welder.  He reports he has been in prison since 1987 to present.  He ran, played basketball, and lifted weights on a regular basis until 2000.  At present, his left knee is not painful as he is taking oxycodone 10mg BID for treatment of cancer.  He is able to walk without fatigue or pain in his knee.

After the examination, it was noted that no x-rays were taken at that time.  After examination, the examiner opined that the Veteran's left knee disorder was less likely than not related to his service injury.  He rationalized that opinion as follows:

1.  Veteran's condition was judged to have resolved upon discharge from active duty.
2.  Veteran reports he played basketball, ran/jogged up to 5 miles at a time, and lifted weights while in prison from 1987 to about 2000.
3.  He was able to work over the years in the woodshop and shoe shop from 1988 to 2006, then he worked in the kitchen until 2008.  Since then, he has worked in the infirmary in [] prison.  These jobs involved prolonged standing and walking.
4.  His report of chronic left knee pain did not trigger action on his part to seek care until 2002 and did not limit his function.  Significant pain in a joint over time is more likely tha[n] not likely to trigger limitations in function and to seek care.
[5].  [O]veruse of a joint over time is the more likely nexus of this Veteran's current left knee condition.  When he sought care in 2002 for a left knee condition, he had developed changes in his knee secondary to events that occurred long after he was discharged from active duty in 1975.  The fact that he didn't seek care for his knee earlier is more likely related to his not having significant pain in it and no limitation of his function.  

Based on the foregoing evidence, the Board finds that service connection for a left knee disorder is not warranted.  

Initially, the Board concedes that there is a diagnosis of a left knee strain in the record, and therefore the first element of service connection is met in this case.  

However, the Board notes that there is no definitive diagnosis of any left knee arthritis or DJD in the claims file at this time.  The November 2002 treatment record only reveals a "possible" diagnosis of DJD of the left knee; the Board does not find that this is a definitive diagnosis.  

The Board further acknowledges that the Veteran stated that he was told he has arthritis or DJD of the left knee, though there is no documentation of a definitive diagnosis of such in the claims file.  The Board notes that the Veteran is otherwise not competent to self-diagnosis arthritis or DJD of the left knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In light of the lack of objective and definitive diagnosis of either arthritis or DJD of the left knee in the claims file, the Board cannot find that such is a diagnosis at this time, even in light of the Veteran's statements that he was told he was diagnosed with arthritis and/or DJD of the left knee.  It appears that the Veteran may be mistaken about the definitiveness of that diagnosis, as noted in the November 2002 treatment record.  

With regards to presumptive service connection in this case, even if the Board were to find that there was a diagnosis of arthritis or DJD of the left knee, the first evidence of such in the claims file is not until 2002, many years after discharge from service.  Accordingly, the Board cannot award service connection for a left knee disorder on a presumptive basis in this case.  See 38 C.F.R. § 3.307, 3.309.  

Turning to element two-in-service incident or injury-the Board concedes that this element has also been met.  The Veteran's service treatment records document that he was in a motor vehicle accident in which he has a "severe contusion" of his left knee and which required aspiration of his left knee at that time.  The Veteran additionally suffered a left knee strain playing football in 1975.  

Regarding the need for the third element in this case, the Board notes that it does not appear that Walker and 38 C.F.R. § 3.303(b) specifically apply in this case, given the Board's finding, as discussed above, regarding DJD or arthritis of the left knee being definitively diagnosed in the record.  In light of the only definitive diagnosis being a left knee strain, the Board notes that 38 C.F.R. § 3.303(b) would not be applicable to this case as a "strain," is not a conceded chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker, supra.  

However, even if the Board were consider the applicable continuity of symptomatology evidence of record under Walker, the Board finds that the evidence of record does not abrogate the need for a nexus opinion in this case.  

Specifically, the Board acknowledges that the Veteran has stated throughout the appeal that he has had left knee pain, swelling and other symptomatology since service.  The other evidence, however, weighs against finding the Veteran credible with regards to those assertions; the other evidence of record additionally has more probative value (in light of any accepted credibility of the Veteran's lay statements) than his lay statements.  

Particularly, the Board notes that on his May 1976 separation examination, the Veteran's left knee was normal; while the Board concedes that the Veteran's right knee is mentioned in that examination, the left knee is not.  This fact undermines the Veteran's statements of record that his left knee problems were noted on his separation examination as well as his statements regarding continuity.  

Moreover, the Board notes that the first evidence of any left knee complaints following discharge from service is in September 2002, after he specifically injured his left knee one week prior while getting out of his bunk.  The Board thus notes that there is no evidence of any left knee complaints from 1975 until 2002, a period of 27 years, 26 of which are after discharge from service.  

While the Board acknowledges that a lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible, as a finder of fact the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence, see Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006), and may consider a lack of notation of a medical condition or symptoms where such a notation would normally be expected, see Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

The Board further finds the Veteran's statements of continuity of left knee symptomatology since service to not be credible in light of the many years of treatment that he received from 1988 through 2002 from the Virginia Department of Corrections which specifically do not contain any left knee complaints.  The Veteran was seen for many, many years during his incarceration for a multitude of other problems, including right knee pain which eventually led to right knee surgery.  At no time during the Veteran's multiple availments to treatment for other maladies did he even passingly mention that he had "intermittent left knee pain and swelling."  Accordingly, this is not a case in which the Board is relying on a lack of contemporaneous medical evidence to discredit the Veteran's statements, but rather the Board is relying on contemporaneous medical records lacking any evidence of the Veteran's asserted left knee problems, when such evidence would otherwise normally be expected, particularly when addressing other knee problems.  See Buczynski, supra.

Not only is there no evidence of any left knee problems on his May 1976 separation examination, or for 26 years after discharge from service, see Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim), the Board additionally notes that the September 2002 treatment record additionally discredits the Veteran's statements regarding continuity of symptomatology, as his report of left knee pain onset at that time was one week prior to his seeking treatment; there is no mention of any intermittent left knee pain or symptomatology until the Veteran files his claim for VA benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, the Board notes that, as the most recent August 2014 examiner points out, the Veteran has several years after discharge from service wherein he was able to play basketball, run, jog, lift weights, crouch and kneel as a welder, and work a number of manual labor jobs that required prolonged standing and walking, without any complaints of left knee pain, swelling or other symptomatology, as he asserted that he has had since service.

In short, based on the above reasoning, the Board finds that the Veteran's statements regarding continuity of symptomatology since discharge from service for his left knee disorder are not credible.  See Buczynski, supra; Maxson, supra.  Therefore, even if 38 C.F.R. § 3.303(b) were applicable in this case, the Board finds that the nexus element of service connection would not be abrogated in this case.  

Finally, turning to the nexus element in this case, the Board finds that the Veteran is not competent to render a medical opinion regarding etiology in this case, as he is not a medical professional.  See Jandreau, supra.  

Subsequently, the only competent evidence of record regarding the nexus element are the April 2012 and August 2014 examiners' opinions, both of which weigh against a finding of a nexus in this case, and the Veteran's noncredible continuity of symptomatology evidence.  

The Board finds the August 2014 examiner's opinion to be particularly probative in this regard.  That examiner found that the Veteran's left knee condition resolved during military service, that there was 27 years without any left knee complaints until initial complaint post-service in 2002, and that the more likely etiology of his current left knee disorder was overuse due to events post-service, particularly in light of his ability to heavily exercise from 1987 through 2000 without any left knee complaints.  This opinion is particularly probative and is bolstered by the April 2012 examiner's less probative opinion.  

The combined probative weight of those opinions vastly outweighs any other nexus evidence in the claims file at this time, particularly any probative weight that the noncredible continuity of symptomatology evidence would otherwise have even if those statements were considered credible.

Accordingly, the Board finds that the evidence of record weighs against the finding of link between the Veteran's current left knee disorder and his conceded in-service motor vehicle accident and football injury.  His claim for service connection for a left knee disorder must therefore be denied on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left knee disorder is denied.



REMAND

With regards to the increased evaluation for right inguinal hernia claim, the Board notes that the Veteran was initially granted service connection for that disability in a July 2012 rating decision, at which time he was assigned a noncompensable evaluation for that disability, effective February 7, 2008-the date of his claim for service connection.  

In a November 2012 correspondence, the Veteran indicated that he should be assigned a higher evaluation for his inguinal hernia and submitted supporting medical documentation.  Liberally reading the Veteran's statements, the Board construes this correspondence as a notice of disagreement with his assigned evaluation.  

As a timely notice of disagreement with the evaluation of his residuals of a right inguinal hernia repair with a scar has been received, the Veteran has appropriately initiated the appellate process respecting that claim, and VA has a duty to issue a statement of the case as to that issue so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the increased evaluation issue for residuals of a right inguinal hernia repair with a scar is remanded at this time.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue of increased evaluation for the Veteran's residuals of a right inguinal hernia repair with a scar.  The AOJ is directed to promulgate a statement of the case on that issue and to provide the appellant with the appropriate notice of appellate rights.  If the claim is not resolved to the appellant's satisfaction, he should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issue should be returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


